                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 1 of 9




1

2                                                     THE HONORABLE MARSHA J. PECHMAN

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8

9
      AMY TAYLOR,
10                      Plaintiff,
                                                        Case No. 2:19-cv-01761-MJP
11                   v.
12
      HARVEY C. HARBAUGH AND
                                                        PRETRIAL ORDER
      PATRICIA M. HARBAUGH, AND THE
13    MARITAL COMMUNITY COMPOSED
      THEREOF; AND CARRIAGE ESTATES
14    MH 55 + LLC;
15
                       Defendants.
16
                                             I. JURISDICTION
17
            Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331 and 42 U.S.C. §
18
     3601, in that the federal claims alleged in this action arise under the federal Fair Housing Act.
19
     The state claims asserted herein fall within this Court’s supplemental jurisdiction pursuant to 28
20
     U.S.C. § 1367. Venue is proper pursuant to 28 U.S.C. § 1391(b) in that the claims arose within
21
     the County of Skagit, Washington.
22
                                      II. CLAIMS AND DEFENSES
23
     The plaintiff will pursue at trial the following claims:
24
            1.       Discrimination against plaintiff because of disability in violation of 42 U.S.C. §
25
     3604(f)(1) ;
26


     PRETRIAL ORDER - Page 1 (2:19-cv-01761-MJP)                                Thomas Law Group, Inc.
                                                                                     431 Sioux Dr., Ste. “A”
                                                                                    Mount Vernon WA 98273
                                                                                         (360) 990-8350
                                                                                   scott@scottgthomaslaw.com
                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 2 of 9




1           2.       Discrimination against plaintiff because of disability in violation of the

2    Washington Law Against Discrimination, RCW § 49.60.222.

3           3.       Refusal to make reasonable accommodations in defendants’ rules, practices, or

4    policies, which accommodation was necessary to allow plaintiff to use her dwelling, in violation

5    of 42 U.S.C. § 3604(f)(3); and

6
            4.       Refusal to make reasonable accommodations in defendants’ rules, practices, or
     policies, which accommodation was necessary to allow plaintiff to use her dwelling, in violation
7
     of the Washington Law Against Discrimination, RCW § 49.60.222.
8
            5.       Coercion, intimidation, threats, or interference with plaintiff’s enjoyment of the
9
     right to housing in violation of 42 U.S.C. § 3617
10
            6.       Coercion, intimidation, threats, or interference with plaintiff’s enjoyment of the
11
     right to housing in violation of the Washington Law Against Discrimination, RCW § 49.60.2235.
12

13
     The defendant will pursue the following affirmative defenses:
14
            1.       Defendants will not pursue conventional affirmative defenses, but will present
15
     evidence of legitimate, nondiscriminatory reasons for their actions should a prima facie showing
16
     of discrimination be made by Plaintiff under the standard articulated in McDonnell Douglas
17
     Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
18
                                         III. ADMITTED FACTS
19
     The following facts are admitted by the parties:
20
            1.       Plaintiff, Amy Taylor (“Ms. Taylor”) is a citizen of the United States currently
21   residing in Marion County in the State of Oregon. During all times relevant to this lawsuit, Ms.
22   Taylor resided in Skagit County, in the State of Washington.
23          2.       Defendant Carriage Estates MH 55+ LLC (“Carriage Estates”) is a Washington
24   limited liability company.
25

26


     PRETRIAL ORDER - Page 2 (2:19-cv-01761-MJP)                                 Thomas Law Group, Inc.
                                                                                      431 Sioux Dr., Ste. “A”
                                                                                     Mount Vernon WA 98273
                                                                                          (360) 990-8350
                                                                                    scott@scottgthomaslaw.com
                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 3 of 9




1           3.       Defendants Harvey Harbaugh and Patricia Harbaugh are citizens of the United

2    States residing in King County in the State of Washington.

3           4.       Patricia Harbaugh is the governor of Carriage Estates.

4           5.       Defendants Harvey Harbaugh and Patricia Harbaugh are the owners of the

5    Carriage Estates Mobile Home Park, located in Skagit County in the State of Washington.

6
            6.       Patricia Harbaugh manages Carriage Estates, and the Carriage Estates Mobile
     Home Park.
7
            7.       Ms. Taylor is a former tenant of defendants.
8

9
                                          IV. ISSUES OF LAW
10
            The following are the issues of law to be determined by the court:
11
            1.       Whether Plaintiff Amy Taylor has carried her burden of proving that a
12
     discriminatory reason motivated Defendant’s decision to deny Mr. Farrington from serving as
13
     Ms. Taylor’s caregiver in violation of the Fair Housing Act, 42 U.S.C. § 3601, et seq., and the
14
     Washington Law Against Discrimination, Chapter 49.60 RCW.
15
            2.       Whether Plaintiff Amy Taylor has carried her burden of proving that she was
16
     injured plaintiffs by committing discriminatory housing practices.
17
            3.       Whether Plaintiff Amy Taylor has carried her burden of proving that she is
18
     disabled, that Defendants were aware of her disability; that having Ethan Farrington serve as a
19
     caregiver to her would be a reasonable accommodation; and whether Defendants refused to make
20
     a reasonable accommodation.
21          4.       Whether Defendants breached their affirmative duty to open a dialogue to discuss
22   a reasonable accommodation with Plaintiff Amy Taylor.
23          5.       Whether Plaintiff Amy Taylor has carried her burden of proving that Defendants
24   coerced, intimidated, threatened, or interfered with any right guaranteed to her by the Fair
25   Housing Act, 42 U.S.C. § 3601.
26


     PRETRIAL ORDER - Page 3 (2:19-cv-01761-MJP)                               Thomas Law Group, Inc.
                                                                                    431 Sioux Dr., Ste. “A”
                                                                                   Mount Vernon WA 98273
                                                                                        (360) 990-8350
                                                                                  scott@scottgthomaslaw.com
                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 4 of 9




1           6.       Whether legitimate, non-discriminatory reasons exist for the actions of

2    Defendants such that liability would not attach even in the event Plaintiff is able to make a prima

3    facie case under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).

4                                        V. EXPERT WITNESSES

5    No expert witnesses are to be called at trial.

6
                                         VI. OTHER WITNESSES
            1.       On behalf of plaintiff:
7
                     a.     Amy Taylor, 5355 River Road N, Keizer, OR; will testify concerning the
8
     discriminatory acts committed by defendants, the discrimination, harassment, and retaliation she
9
     was subjected to, and damages.
10
                     b.     Garry Taylor, PO Box 448, Sedro Woolley, WA will testify concerning
11
     the discriminatory acts committed by defendants, the discrimination, harassment, and retaliation
12
     plaintiff was subjected to, and damages.
13
                     c.     Ethan Farrington, PO Box 448, Sedro Woolley, WA; will testify
14
     concerning the care he provided to plaintiff, his attempts to be approved by defendants as
15
     caregiver, defendants’ allegations as to his compliance with community rules, and damages.
16
                     d.     Melinda Farrington, 2967 Cedar Lane, Sedro-Woolley, WA; will testify
17
     concerning allegations of community rules violations, and damages.
18
                     e.     Jasmine Farrington, 2967 Cedar Lane, Sedro-Woolley, WA; will testify
19
     concerning allegations of community rules violations, and damages.
20
                     f.     Deanne Cameron; Ms. Cameron will testify concerning home health care
21   provided to plaintiff, and a conversation she had with Patricia Harbaugh.
22                   g.     Thomas Hastings, 884 Carriage Ct., Unit 43, Sedro-Woolley, WA; may
23   testify as to his role as on-site manager of Carriage Estates.
24                   h.     Patricia Harbaugh, P.O. Box 1774, Woodinville, WA; will testify as to
25   discriminatory acts, harassment, and retaliatory acts.
26


     PRETRIAL ORDER - Page 4 (2:19-cv-01761-MJP)                                 Thomas Law Group, Inc.
                                                                                     431 Sioux Dr., Ste. “A”
                                                                                    Mount Vernon WA 98273
                                                                                         (360) 990-8350
                                                                                   scott@scottgthomaslaw.com
                   Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 5 of 9




1             2.        On behalf of defendant:

2                       a.       Patricia Harbaugh will testify concerning all pertinent aspects of her

3    experience and management in general as well as that of Carriage Estates. Ms. Harbaugh will

4    testify concerning her knowledge of and compliance with applicable authorities, as well as the

5    legitimate, non-discriminatory reasons for Defendants’ acts and omissions as they reference or

6
     relate to Plaintiff’s allegations. Finally, Ms. Harbaugh will testify as to all relevant personal
     observations as are or may become relevant in the defense of this action at trial.
7
                        b.       Ron Biggerstaff was a neighbor of Plaintiff’s during the relevant time
8
     period and may testify concerning all relevant personal observations and interactions as are or
9
     may become relevant in the defense of this action at trial.
10
                        c.       Eileen Biggerstaff was a neighbor of Plaintiff’s during the relevant time
11
     period and will testify concerning all relevant personal observations and interactions as are or
12
     may become relevant in the defense of this action at trial.
13
                        d.       Thomas Hastings managed the property at Carriage Estates during the
14
     relevant time period and will testify concerning his relevant background and experience, as well
15
     as all relevant personal observations and interactions as are or may become relevant in the
16
     defense of this action at trial.
17
                        e.       Leta Hastings may testify concerning all relevant personal observations
18
     and interactions as are or may become relevant in the defense of this action at trial.
19

20
                                                  VII. EXHIBITS
21   Plaintiff’s Exhibits
22    Ex. #        Description             Authenticity Admissibility Objection               Admitted
23    1            Lease                                                                      X
24    2            Park Rules                                                                 X
      3            2015-10-28 Taylor                                                          X
25                 Census
26


     PRETRIAL ORDER - Page 5 (2:19-cv-01761-MJP)                                   Thomas Law Group, Inc.
                                                                                        431 Sioux Dr., Ste. “A”
                                                                                       Mount Vernon WA 98273
                                                                                            (360) 990-8350
                                                                                      scott@scottgthomaslaw.com
             Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 6 of 9




      4     2014-12-5 Jacobsen                                              X
1
            Census
2     5     2017-1-18 Jacobsen                                              X
            Census
3     6     2015-12-9 LTR                                                   X
            Harbaugh to clients
4
      7     2017-10-6 Dr.                   X          A, C, D, F
5
            Teackle Martin
            Letter
6     8     2017-10-23 Dr.                  X          A, C, D, F
            Johnson note
7     9     2017-10-26 Dr.                  X          A, C, D, F
            Romano Letter
8
      10    2017-10-11                                                      X
9           Background screen
            application
10    11    2017-10-11                                                      X
            Background screen
11          release [pending
12
            redaction]
      12    2017-1-9 Screening              X          A, C, D, F
13          Report
      13    Rejection                                                       X
14          Application Tenancy
      14    2017-11-27 3 day                                                X
15
            notice quit
16    15    2017-12-15 3 day                                                X
            notice quit
17    16    2018-1-11 Housing               X          A, C, F
            Discrimination
18          Complaint
19
      17    Defendant                                                       X
            Interrogatory
20          Answers
      18    2015-10-15 Real                 X          C, D, F, MIL
21          Estate Excise Tax
            Affidavit
22
      19    2019-5-29 Real                  X          C, D, F, MIL
23          Estate Excise Tax
            Affidavit
24    20    2019-10-2 Real                  X          C, D, F, MIL
            Estate Excise Tax
25          Affidavit
26


     PRETRIAL ORDER - Page 6 (2:19-cv-01761-MJP)                 Thomas Law Group, Inc.
                                                                      431 Sioux Dr., Ste. “A”
                                                                     Mount Vernon WA 98273
                                                                          (360) 990-8350
                                                                    scott@scottgthomaslaw.co
              Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 7 of 9




1

2    Defendant’s Exhibits

3     Ex. #   Description            Authenticity Admissibility Objection           Admitted

4     121     Park Resident Bi-                                                     X
              Annual 55+ HUD
5             Verification of
              Occupancy Forms
6             2015-2019
7
      122     Taylor Bi-Annual                                                      X
              55+ HUD
8             Verification of
              Occupancy Forms
9             2015-2017
      123     Taylor RFA                                                            X
10
              Answers
11
      124     Taylor Interrogatory                                                  X
              Answers
12    125     2016-06-28                          X             A, D
              Biggerstaff Letter
13    126     2016-08-10                          X             A, D, F
              Biggerstaff Letter
14
      127     2017-07-06                          X             A, D, F
15            Biggerstaff Letter
      128     2018-03-03                                                            X
16            Biggerstaff Letter
      129     2018-08-05                          X             A, B, C, D, F
17
              Biggerstaff Letter
18    130     2018-09-24                          X             C, D
              Biggerstaff Letter
19    131     2018-10-02                          X             A, B, C, D, F
              Biggerstaff Letter
20    132     2017-07-12 Carriage                 X             B, C, D, E, F
              Estates Letter to
21
              Taylor
22    133     2017-10-05 Carriage                                                   X
              Estates Letter to
23            Taylor
      134     2017-10-09 Carriage                                                   X
24
              Estates Letter to
25            Taylor

26


     PRETRIAL ORDER - Page 7 (2:19-cv-01761-MJP)                          Thomas Law Group, Inc.
                                                                              431 Sioux Dr., Ste. “A”
                                                                             Mount Vernon WA 98273
                                                                                  (360) 990-8350
                                                                            scott@scottgthomaslaw.com
                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 8 of 9




      135        2017-11-13 Carriage                    X               A, D, F, MIL
1
                 Estates Letter to
2                Taylor
      136        2017-11-28 Carriage                    X               A, C, D, F,
3                Estates Letter to                                      MIL
                 Taylor
4     137        2017-12-04 Carriage                                                          X
                 Estates Letter to
5
                 Taylor
6     138        2018-01-18 Carriage                                                          X
                 Estates Letter to
7                Taylor
      139        Photos of Taylor Lot    X              X               C, D
8
      140        Photos of Carriage      X              X               C, D
9                Estates Community

10
     Objection Code
11
      MIL               Subject of Motion in Limine
12
      A                 Hearsay (Fed. R. Evid. 802)
13
      B                 Opinion (Fed. R. Evid. 701)
14
      C                 Relevance (Fed. R. Evid. 403)
15
      D                 Foundation (Fed. R. Evid. 602)
16
                        Exhibit constitutes attempted expert testimony from a person not designated as
      E
17                      an expert (Fed. R. Civ. P. 26)

18
      F                 Contains inadmissible matter

19
                                        VIII. ACTION BY THE COURT
20
            a.        This case is scheduled for trial before a jury on April 19, 2021, at 9:00 AM.
21
            b.        Trial briefs shall be submitted to the court on or before March 30, 2021.
22
            c.        Jury instructions requested by either party shall be submitted to the court on or
23
     before March 30, 2021. Suggested questions of either party to be asked of the jury by the court
24
     on voir dire shall be submitted to the court on or before March 30, 2021.
25

26


     PRETRIAL ORDER - Page 8 (2:19-cv-01761-MJP)                                 Thomas Law Group, Inc.
                                                                                        431 Sioux Dr., Ste. “A”
                                                                                       Mount Vernon WA 98273
                                                                                            (360) 990-8350
                                                                                      scott@scottgthomaslaw.com
                 Case 2:19-cv-01761-MJP Document 41 Filed 04/13/21 Page 9 of 9




1           d.       The entire trial will take place using the ZoomGov.com platform. This order has

2    been approved by the parties as evidenced by the signatures of their counsel. This order shall

3    control the subsequent course of the action unless modified by a subsequent order. This order

4    shall not be amended except by order of the court pursuant to agreement of the parties or to

5    prevent manifest injustice.

6

     DATED this 14th day of             April, 2021.
7

8

9
     ________________________________________
10   United States District Judge

11   FORM APPROVED
12
     DATED:          March 31, 2021
13

14   BY: _s/
     Scott G. Thomas, WSBA# 23079
15   THOMAS LAW GROUP, P.S., INC.
     431 Sioux Dr., Ste. “A”
16   Mt. Vernon, WA 98273
     Attorneys for Plaintiff
17

18

19   MIX SANDERS THOMPSON, PLLC
20
     s/Michael G. Sanders
21
     Michael G. Sanders, WSBA No. 33881
22
     MIX SANDERS THOMPSON, PLLC
23   1420 Fifth Avenue, Suite 2200
     Seattle, WA 98101
24
     Email: michael@mixsanders.com
25
     Attorney for Defendants Harbaugh and Carriage
     Estates MH 55 + LLC
26


     PRETRIAL ORDER - Page 9 (2:19-cv-01761-MJP)                              Thomas Law Group, Inc.
                                                                                   431 Sioux Dr., Ste. “A”
                                                                                  Mount Vernon WA 98273
                                                                                       (360) 990-8350
                                                                                 scott@scottgthomaslaw.com
